Case 1:20-cv-00783-RP Document 21-1 Filed 10/12/20 Page 1 of 1

CLINICAL PATHOLOGY
LABORATORIES

A Sonic Healthcare Company

OND

July 27, 2016

OneBeacon Insurance Group
Plymouth, MN

The undersigned, on behalf of Sonic and any person proposed for coverage (the insureds)
does hereby represent to OneBeacon Insurance and its writing company that:

The insureds, after diligent inquiry, are not aware of any claims against the insured(s) or
any fact, circumstance, situation, transaction, event, act, error, or omission that may give
rise to a claim against the insured(s) Sonic Healthcare (Ireland) Limited, Medlab
Pathology, and CPL of Austin as respect the cervical cytology laboratory screening
services conducted between 8/1/2010 to 6/30/2013 and all claims and facts,
circumstances, situations, transactions, events, acts, errors, or omissions against the
insured(s) that may result in a claim have been reported to prior insurance carrier(s).

OneBeacon Insurance and its writing company will be issuing its policy in reliance upon
the conditions and statements made in this letter and the application both of which will be
deemed to be a part of the policy.

Sincerely,

Wiki

Stephen R. Shumpert
President

a

9200 Wall Street, Austin, TX 78754
P: 512.339.1275 F: 512.873.5079 www.cpllabs.com

 
